DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 2.	Applicant’s response filed on August 31, 2021 have been considered.  Independent claims 1, 6, 9, 13, 15, and 19 have been amended.  Claims 4, 11, and 17 have been canceled.  New claims 21-23 have been added.  Claims 1-3, 5-10, 12-16, and 18-23 are pending.  
Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (U.S. 2019/0102409 A1, filed on Sep. 25, 2018, provisional application no. 62/565,999, filed on Sep. 29, 2017, hereinafter “Prov.”), hereinafter “Shi”, in view of Christidis et al. (U.S. 2018/0096360 A1), hereinafter “Christidis”, further in view of Chen et al. (U.S. 11,151,468 B1), hereinafter “Chen”.
Referring to claims 1, 9, 15:
		Shi teaches:
A method, comprising: 
           obtaining at least a portion of a blockchain associated with a given customer of an enterprise having a plurality of different business processes, wherein the blockchain comprises transaction data for the given customer with the plurality of different business units of the enterprise (see Shi, [0067] ‘A ledger [i.e., hyperledger (blockchain) ] exists in the scope of a channel--it can be shared across the entire network (assuming every participant is operating on one common channel)’; [0074] ‘…deploying blockchain in enterprise processes like Procurement, Payments, Trade Finance, Accounting, HR, CX (Customer Experience) [i.e., an enterprise having a plurality of different business processes, such as procurement, payment, accounting, HR, CX(Customer Experience), etc.  ] to securely share data and conduct distributed transactions [i.e., transaction data for the given customer ] with 3rd party applications and external distributed ledger technologies using blockchain cloud platform.’. And, Prov. [0061], [0068]); 
obtaining new transaction data for the given customer for a given one of the plurality of different business processes of the enterprise (see Shi, [0078] ‘To add a new valid transaction [i.e., obtaining new transaction data ], participants can agree on its validity via a consensus mechanism.’. And, Prov. [0072]); 
 	providing, by at least one processing device, the new transaction data for the given customer with the given business unit of the enterprise to one or more additional business units of the plurality of different business units of the enterprise, wherein the  given business unit is distinct from the one or more additional business units (see Shi, [0078] ‘To add a new valid transaction, participants can agree on its validity via a consensus mechanism [i.e., where ‘participants’ corresponding to one or more additional business processes of the enterprise, such as procurement, payment, accounting, HR, CX(Customer Experience), etc. ]’. And, Prov. [0072]);
receiving, by the at least one processing device, a validation of the new transaction data for the given customer from one or more of the additional business processes of the enterprise based on one or more predefined validation criteria (see Shi, [0078] ‘To add a new valid transaction, participants can agree on its validity via a consensus mechanism [i.e., receiving a validation based on one or more predefined validation criteria ].’; [0089] ‘consensus is ultimately achieved… met the explicit policy criteria checks’. And, Prov. [0072], [0083]); and 
storing, by the at least one processing device, the validated new transaction data for the given customer in the blockchain associated with the given customer (see Shi, [0078] ‘To add [i.e., the storing ] a new valid transaction, participants can agree on its validity via a consensus mechanism.’. And, Prov. [0072]);
token’, ‘IDCS’; [0031] ‘FIG. 9A, show a typical IDCS use case for a single sign-on,’; [0350] ‘In an embodiment, the Blockchain Cloud Service (BCS) uses Oracle Identify Cloud Service (IDCS) to store user information in a centralized manner.  The BCS stores fabric CA user's information into IDCS and thereby allows Oracle BCS to use IDCS to manage BCS user's info centralized across multiple Public Cloud service instances [i.e., ‘aligning a plurality of identifiers of the given customer in the blockchain associated with the given customer across the plurality of different business units’ ] . Thus, in an embodiment, BCS fabric CA user's info, certificates, are stored in Oracle IDCS.’. And. Prov. [0240] [0250]).
Shi discloses an enterprise having a plurality of different business processes (see Shi, [0074] ‘…deploying blockchain in enterprises by providing BCS as a Platform as a Service (PaaS) Cloud solution…The system allows SaaS cloud customers to enable their enterprise processes like Procurement, Payments, Trade Finance, Accounting, HR, CX (Customer Experience) [i.e., an enterprise having a plurality of different business processes, such as procurement, payment, accounting, HR, CX(Customer Experience), etc.  ] to securely share data and conduct distributed transactions [i.e., transaction data for the given customer ] with 3rd party applications and external distributed ledger technologies using blockchain cloud platform.’. And, Prov. [0068]).  However, Shi does not explicitly disclose a plurality of different business units of an enterprise.
Shi does not disclose recommending one or more of a new product and a new service for the given customer by applying machine learning techniques to one or more prior transactions of the given customer.
Christidis disclose an enterprise having a plurality of different business units (see Christidis, [0033] ‘…new transactions or smart contacts that are submitted for addition to blockchain 100…a transaction or smart contract submitted by a primary business unit of the enterprise, e.g., corporate, legal, or other similar management or oversight business units, may have a default priority level that is higher than a transaction or smart contract submitted by a secondary business unit, e.g., sales, shipping and receiving, or other similar business units.’)

	Chen discloses recommending one or more of a new product and a new service for the given customer by applying machine learning techniques to one or more prior transactions of the given customer (see Chen, col. 7, line 20 ‘For example, a 
recommendation may be developed for a user based on a collection of transaction data associated with the user and through application of a machine learning process comparing that transaction data with third-party transaction data (e.g., transaction data of a plurality of other users).’).
It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Chen into the system of Shi to recommend one or more of a new product and a new service for the given customer by applying machine learning techniques to one or more prior transactions of the given customer with the enterprise using the aligned identifiers of the given customer in the transaction data in the blockchain associated with the given customer. Shi teaches “system and methods for managing a distributed ledger implemented as a blockchain cloud service.” (see Shi, [0003]).  Therefore, Chen’s teaching could enhance the system of Shi, because Chen teaches using artificial intelligence for behavior-based marketing (see Chen, col. 1, line 18) 
Referring to claims 2, 10, 16:
		Shi, Christidis, and Chen further disclose:
                      wherein the validation comprises one or more of the additional customer communication channels verifying information about the given customer in the new transaction data (see Shi, [0070] ‘Consensus can be defined as the full-circle verification of the correctness of a set of transactions comprising a block.’; [0074] ‘The customers [i.e., the customer information ] to enable their enterprise processes like Procurement, Payments, … using blockchain cloud platform.’. And, Prov. [0064], [0068])
Referring to claim 3:
		Shi, Christidis, and Chen further disclose:
                      wherein the validation further comprises verifying that the given customer has a product specified by the new transaction data (see Shi, [0070] ‘Consensus can be defined as the full-circle verification of the correctness of a set of transactions comprising a block.’; [0074] ‘The system allows SaaS cloud customers [i.e., verifying the customer information ] to enable their enterprise processes like Procurement [i.e., the product information ] , Payments, … using blockchain cloud platform.’. And, Prov. [0064], [0068]). 
Referring to claims 5, 12, 18:
		Shi, Christidis, and Chen further disclose:
                     presenting a customer view dashboard of the transaction data in the blockchain for the given customer (see Shi, [0212] ‘in FIG. 7A, a BCS [i.e., Blockchain Cloud Sesrvice ] summary 711 can be displayed in a dashboard.  The summary can include the number of organizations, the number of peers, the number of orderers, the number of channels and the number of chaincodes.’; [0213] ‘ledges summary 715’.  And, Prov. [0188], [0189]).
Referring to claims 6, 13, 19:
	 	Shi, Christidis, and Chen further disclose:
	 	wherein the customer view dashboard of the transaction data for the given customer presents one or more recommendations for the given customer (see Shi, [0212] ‘dashboard’. And, Chen, col. 7, line 20 ‘For example, a recommendation may be developed for a user based on a collection of transaction data associated with the user and through application of a machine learning process comparing that transaction data with third-party transaction data (e.g., transaction data of a plurality of other users).’ ).
 Referring to claim 7:
	Shi, Christidis, and Chen further disclose the timeline of the transaction (see Shi, [0059] ‘The transaction log component records all transactions’; [0079] ‘transaction time’. And, Prov. [0053], [0073]). 
Referring to claims 8, 14, 20:
		Shi, Christidis, and Chen further disclose:
		wherein a copy of the blockchain is maintained for each of the plurality of customer communication channels (see Shi, [0066] ‘There can be one ledger per 
channel, with each channel comprising a separate ledger of transactions visible 
to a particular group of participants.  Each peer maintains a copy of the ledger for each channel of which they are a member. And, Prov. [0060]).   

5.	Claims 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (U.S. 2019/0102409 A1, filed on Sep. 25, 2018, provisional application no. 62/565,999, filed on Sep. 29, 2017, hereinafter “Provisional”), in view of Christidis et al. (U.S. 2018/0096360 A1), in view of Chen et al. (U.S. 11,151,468 B1), further in view of Pead et al. (U.S. 2018/0144153 A1), hereinafter “Pead”.
Referring to claims 21-23:
	Shi, Christidis, and Chen disclose:
	adding the transaction data in the blockchain associated with the given customer using the aligned identifiers of the given customer in the transaction data (see Shi, [0078] ‘To add [i.e., the storing ] a new valid transaction, participants can agree on its validity via a consensus mechanism.’. And, Prov. [0072]).
However, they do not disclose removing at least a portion of the transaction data in the blockchain associated with the given customer.
Pead discloses removing at least a portion of the transaction data in the blockchain associated with the given customer (see Pead, [0038] ‘In some embodiments, the user specifies which transactions or types of transactions are added to their lifetime value blockchain.  Further, the user can review, group, ungroup, or remove previous transactions.’)
It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Pead into the system of Shi for removing at least a portion of the transaction data in the blockchain associated with the given customer.  Shi teaches “system and methods for managing a distributed ledger implemented as a blockchain cloud service.” (see Shi, [0003]).  Therefore, Pead’s . 

Response to Arguments
6.	Applicant’s arguments filed on August 31, 2021 have been considered.  Independent claims 1, 9, and 15 have been amended to include new limitations, such as machine learning. New claims 21-23 have been added.  However, upon further consideration, a new ground(s) of rejection is being made in view of Chen, and Pead.  Applicant’s arguments related to the new limitations are moot due to the new grounds of rejection. 
(a)	Applicant submits:
“As discussed with the Examiner during the initial telephone interview, Applicant respectfully maintains that Shi does not teach the recited cross-business unit validation.” (see page 8, 2nd par)
Examiner maintains:
Shi discloses “To add a new valid transaction [i.e., obtaining new transaction data ], participants can agree on its validity via a consensus mechanism.” (see Shi, [0078]).
Therefore, Shi discloses a plurality of participants validating a transaction via a consensus mechanism.
Shi further discloses “[0162] In accordance with an embodiment, a first step in deploying a fabric network is defining the participants.  This step is done out-of-the-band of fabric network.  All participating organizations of a fabric network negotiate and conclude the composition of the network including, for example, which organization(s) contribute orderer nodes [i.e,. the participants ], and which organizations contribute peer nodes [i.e., the participants ].” (see Shi, [0162]); and
Therefore, Shi discloses that participants are nodes, such as orderer nodes, peer nodes; and that the plurality of participants are associated with different organizations, such as associated with different business processes in an enterprise.
blockchain in enterprises by providing BCS as a Platform as a Service (PaaS) Cloud solution…The system allows SaaS cloud customers to enable their enterprise processes like Procurement, Payments, Trade Finance, Accounting, HR, CX (Customer Experience) [i.e., an enterprise having a plurality of different business processes, such as procurement, payment, accounting, HR, CX(Customer Experience), etc.  ] to securely share data and conduct distributed transactions [i.e., transaction data for the given customer ] with 3rd party applications and external distributed ledger technologies using blockchain cloud platform.” (see Shi, [0074]).
Therefore, Shi discloses that the plurality of participants are associated with different business processes in an enterprise, such as procurement business process, payments business process, trade finance business process, etc.
Therefore, Shi discloses or suggests cross-business processes validation.
 However, Shi does not explicitly disclose the term business units.
 Christidis discloses  “…new transactions or smart contacts that are submitted for addition to blockchain 100…a transaction or smart contract submitted by a primary business unit of the enterprise, e.g., corporate, legal, or other similar management or oversight business units, may have a default priority level that is higher than a transaction or smart contract submitted by a secondary business unit, e.g., sales, shipping and receiving, or other similar business units.’” (see Christidis, [0033])
Therefore, Christidis disclose an enterprise comprising different business units, such as corporate, legal, sales, shipping, and receiving, wherein the enterprise uses a blockchain to conduct business via its different business units.
Thus, the combination of references disclose the cross-business unit validation, as claimed. 
(b)	Applicant submits:
“Applicant respectfully submits that it has not been shown that each different “enterprise process” comprises a “participant” (as opposed, for example, to each 30 individual user within the “enterprise process” comprising a “participant’).” (see page 8, last par)
Examiner maintains:
participants.  This step is done out-of-the-band of fabric network.  All participating organizations of a fabric network negotiate and conclude the composition of the network including, for example, which organization(s) contribute orderer nodes [i.e,. the participants ], and which organizations contribute peer nodes [i.e., the participants ].” (see Shi, [0162]); and
“A distributed ledger may be broadly described as a digital record of asset ownership.  There is no central administrator of the ledger, nor is there a central data store.  Instead, the ledger is replicated across many participating nodes [i.e., the participants ] in a computing environment that may be geographically spread across multiple sites, countries, or institutions.  A consensus protocol ensures that each node's copy of the ledger is identical to every other node's copy.” (see Shi, [0004]). 
Therefore, Shi discloses that participants are nodes, such as orderer nodes, peer node, where participants are associated with different participating organizations in a blockchain.
(c)	Applicant submits:
“Applicant respectfully submits that par. 0350 does not teach aligning multiple
user identities of the same user. Rather, par. 0350 teaches storing user information in one location, to be accessed “across multiple Public Cloud service instances.”” (see page 9, 4th par)
Examiner maintains:
Shi discloses in fig. 9A, ‘user/password’, ‘token’, ‘IDCS’; [0031] ‘FIG. 9A, show a typical IDCS use case for a single sign-on,’; [0350] ‘In an embodiment, the Blockchain Cloud Service (BCS) uses Oracle Identify Cloud Service (IDCS) to store user information in a centralized manner.  The BCS stores fabric CA user's information into IDCS and thereby allows Oracle BCS to use IDCS to manage BCS user's info centralized across multiple Public Cloud service instances [i.e., ‘aligning a plurality of identifiers of the given customer in the blockchain associated with the given customer across the plurality of different business units’ ] . Thus, in an embodiment, BCS fabric CA user's info, certificates, are stored in Oracle IDCS.’. And. Prov. [0240] [0250].
Single sign-on (SSO) is an authentication scheme that allows a user to log in with a single ID and password to any of several related, yet independent, software systems, whereas single sign-on refers to systems where a single authentication provides access to multiple applications by passing the authentication token seamlessly to configured applications (see Wikipedia, ‘Single sign-on’).
Therefore, Shi, in combination of Christidis, disclose aligning a plurality of identifiers of a given customer by using a token, where the token links (aligning) the plurality of identifiers of the given customer in the blockchain across the plurality of different business units. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Gorman; Kieran et al. (US 20190012733 A1) disclose data reconciliation based on computer analysis of data;
(b)	Crawford; Khellar Sean (US 20190354979 A1) disclose dynamic financial management system, method and device;
(c)	Kurian; Manu et al. (US 20190171975 A1) disclose Dynamic Progress Recognition and Recommendations Based on Machine Learning;
(d)	Harris; Theodore D. et al. (US 20190005407 A1) disclose GPU enhanced graph model build and scoring engine;
(e)	Kurian; Manu (US 20200019897 A1) disclose Intelligent Dynamic Entity Data Control System;
(f)	Madden; Bartley J. (US 10410234 B1) disclose Machine learning based systems and methods for optimizing search engine results;
(g)	Kumar; Dinesh et al. (US 20200005192 A1) disclose machine learning engine for identification of related vertical groupings.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492